DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Ari Behar (58,203) on 12/30/2021.

The application has been amended as follows: 
Claim 6, Lines 3-4: “would yield at least one additional allocated empty data stripe[[s]]”
Claim 6, Lines 10-11: “continue to rebuild the failed drive using the new empty allocated data stripe”

Claim 15, Lines 11-12: “continue to rebuild the failed drive using the new empty allocated data stripe”

Allowable Subject Matter
Claims 1-19 allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record, either alone or when combined, teaches or suggests all of the limitations in claim(s) 1, 10, and 17.
Claim 10 is the computer program product that implements the method of claim 1. Claim 17 is the apparatus that implements the method of claim 1. Taking claim 1 as a representative claim, the closest prior art(s) of record to claim 1 is/are US Patent Application Publication No. 2012/0151254 (“Horn”), US Patent Application Publication No. 2020/0019464 (“Barrell”), US Patent Application Publication No. 2020/0043524 (“Roberts”), and US Patent Application Publication No. 2017/0242785 (“O'Krafka”).

Regarding claim 1, Horn teaches
A method of rebuilding [degraded stripes] (Fig. 4, ¶ 0018: rebuilds degraded stripes), the method comprising: 
determining a number of empty data [elements] that have been allocated from the plurality of drives; (Fig. 4, ¶ 0018: the failed element (¶ 0009: die) is subtracted from the available over-provisioned capacity quota (Fig. 3, ¶ 0017: measured in over-provisioned dies))
applying a set of decision criteria to the determined number to yield a decision, wherein applying the set of decision criteria yields a first decision at a first time and a differing second decision at a second time; (Fig. 4, ¶ 0018: determines whether the over-provisioning minimum is met (e.g., whether there is still sufficient over-provisioning capacity). If yes, go to 408. If no, go to 406)
in response to the first decision at the first time…continuing to rebuild the [degraded stripes] onto at least one of the plurality of data [elements]; (Fig. 4, ¶ 0018: if it is determined that the over-provisioning minimum has been met in block 404, then the process takes recovery action in block 408 and rebuilds degraded stripes affected by the failed element onto the elements (¶ 0009: die))
and in response to the second decision at the second time, pausing rebuilding the failed drive…(Fig. 4, ¶ 0018: If over-provisioning minimum has not been met, this means no more “spare” capacity can be re-purposed to replace the failed element. If this is the case, the process in block 406 sets the storage device to a “read only” status and reports a failure status)


Barrell teaches
A method of rebuilding a failed drive of a plurality of drives (Fig. 2, ¶ 0020: recovering the data stored on the failed drive (Drive3) in the array), the method comprising: 
determining [expendable] data stripes that have been allocated from the plurality of drives; (Fig. 3, ¶ 0021: two stripe zones (A and M) are taken offline and used to repair the failed drive. These stripe zones may be expendable)
…
…deallocating an [expendable] data stripe that was allocated from the plurality of drives to yield a plurality of data extents on disparate drives of the plurality of drives and continuing to rebuild the failed drive onto at least one of the plurality of data extents; (Fig. 3, ¶ 0022: the offline blocks of stripe zones A and M are reassigned to 
Barrell does not teach determining a number of empty data stripes, deallocating an empty data stripe in response to the first decision at the first time, or the remaining limitations. 

Roberts teaches
A method of rebuilding a failed drive of a plurality of drives (Fig. 7, ¶ 0090: rebuild failed drive in the storage array), the method comprising: 
determining [production demands of] data stripes that have been allocated from the plurality of drives; (Fig. 7, ¶ 0097: the rebuild process may be suspended until a future time when a production demand on the logical data groups (¶ 0091: a set of RAID stripes and/or a set of LBAs corresponding to the logical data group or groups) returned to production is reduced)
applying a set of decision criteria to the determined number to yield a decision, wherein applying the set of decision criteria yields a first decision at a first time and a differing second decision at a second time; (Fig. 7, ¶ 0097: the rebuild process may be suspended until a future time when a production demand on the logical data groups (¶ 0091: a set of RAID stripes and/or a set of LBAs corresponding to the logical data group or groups) returned to production is reduced)
in response to the first decision at the first time, …continuing to rebuild the failed drive onto at least one of the plurality of data extents; (Fig. 7, ¶ 0097: event-based restart of the rebuild process (¶ 0094: one or more RAID segments from remaining storage devices are selected and used to rebuild the corresponding RAID segment from the RAID stripe from the failed storage device) when future production demand drops below the demand threshold)
and in response to the second decision at the second time, pausing rebuilding the failed drive until applying the set of decision criteria yields the first decision. (Fig. 7, ¶ 0097: the rebuild process may be suspended until a future time when a production demand on the logical data groups (¶ 0091: a set of RAID stripes and/or a set of LBAs corresponding to the logical data group or groups) returned to production is reduced)
Roberts does not teach determining a number of empty data stripes or deallocating an empty data stripe that was allocated from the plurality of drives to yield a plurality of data extents on disparate drives of the plurality of drives.

O'Krafka teaches
determining a number of empty data stripes that have been allocated from the plurality of drives; (Fig. 5, ¶ 0129: garbage collection scheduling criteria corresponding to a number of empty logical stripes in the storage system (¶ 0044: data storage system 100 can contain one or more storage devices 120))
applying a set of decision criteria to the determined number to yield a decision, wherein applying the set of decision criteria yields a first decision at a first time and a differing second decision at a second time; (Fig. 5, ¶¶ 0126, 127: garbage collection scheduling criteria can yield yes or no)
O'Krafka does not teach the remaining limitations. 

There would be no motivation to combine Barrell, Horn, Roberts, and O'Krafka because none of them teach or suggest, either alone or when combined, determining a number of empty data stripes that have been allocated from the plurality of drives and applying a set of decision criteria to the determined number to yield a decision regarding continuing or pausing rebuild of a failed drive of a drive array. Barrell, Horn, and Roberts do not disclose determining a number of empty data stripes that have been allocated from the plurality of drives. O'Krafka discloses determining a number of empty data stripes that have been allocated from the plurality of drives, but does not apply a set of decision criteria to the determined number to yield a decision regarding rebuilding a failed drive of a drive array.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 8,099,623: rebuilding extents of a failed drive of a drive array onto pre-allocated spare stripes.
	US Patent No. 9,298,555: pause recovery if a slice is required to recover a file system, and resume recovery when a slice is provisioned from a slice pool.
US Patent Application Publication No. 2019/0310916: merging a parity block of a first stripe and a parity block of a second stripe into one block, and using the remaining block for rebuilding a stripe affected by a drive failure in a drive array.
	US Patent Application Publication No. 2019/0391889: allocating chunk(s) of non-critical stripes for repair of critical stripes due to a drive failure in a drive array.


	 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113